Title: To James Madison from Daniel D. Tompkins, 22 December 1812 (Abstract)
From: Tompkins, Daniel D.
To: Madison, James


22 December 1812, Albany. “The peculiarity of the case of Mr David S. Wendell of Troy, for whom I am desirous of obtaining a Commission of Lieutenant in the Army, is my apology for troubling you with this recommendation.” “He was orderly Sergeant of the ‘Invincibles,’ an Independent uniform Company of Militia in the Village of Troy,” which Tompkins sent “to the Northern Frontier” in September. “At that time Mr. Wendell was clerk and agent for the original proprieter of the Land upon which the Village is Situated, and for his services as Such clerk and agent received, I am informed, about 500 dollars per year. His employer being an inveterate opponent of the administration used every persuasion to prevent Mr Wendell from going with his Company and even offered extra compensation to induce him to refuse the performance of his duty in the Corps. He, however, went and performed his tour of duty faithfully; was with the Company under Major Young at the Surprise and Capture of the Voyageurs at St. Regis and Volunteered his Services with the rest of the Company and went up on the expidition into Canada with Col. Pikes Regiment of Regulars.” After serving for three months, Wendell was discharged, “& although His former employer needs his Services he will not continue Mr. Wendell in the clerkship and agency, by way, I presume, of punishing him for his patriotism.”
